DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An extension of time under 37 C.F.R. § 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 19 May 2022, Colden G. Krasinski requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 504568 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1 is amended to read:
1. A method for decoding a video bitstream, the method comprising:
	receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
	receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
	receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region, the first post-decoding process being a color correction process;
	receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region, the second post-decoding process being a color correction process; 
	selecting, by the decoder, one of the first recommended information or the second recommended information; and
	applying the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region without applying the other of the first recommended information or the second recommended information to the at least one region, 
	wherein the video bitstream further comprises a second region different from the at least one region, and
	wherein the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information is not applied to the second region.

Claim 11 is amended to read:
11.	(Currently Amended) A post-processing device, comprising:
	a decoder for decoding a bitstream, the decoder configured to:
		receive a video bitstream comprising at least one region comprising two images;
		receive metadata from the video bitstream indicating a width and height of an image of the two images;
		receive first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region, the first post-decoding process being a color correction process;
		receive second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region, the second post-decoding process being a color correction process;
		select one of the first recommended information or the second recommended information; and
		apply the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region without applying the other of the first recommended information or the second recommended information to the at least one region, 
	wherein the video bitstream further comprises a second region different from the at least one region, and
	wherein the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information is not applied to the second region.

Allowable Subject Matter
Claims 1–4 and 11–14 are allowed for the reasons given in the prosecution history in related U.S. Patent No. 10,609,413 and 10,194,172.  The specific application and limitation in the present invention to a color correction process (as opposed to a “spatial process” in the ‘413 and ‘172 patents) is sufficient distinction from these two issued patents so that a double patenting rejection is not appropriate.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2021/0183028 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487